Allowability Notice
This application is responsive to RCE filed on 12/2/2021.  Claims 1-20 are subject to examination.
A Terminal Disclaimer filed on 2/7/2018 has been approved.
Applicant’s argument(s) filed on 12/2/2021 has been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-14, 16-20 respectively are allowed and renumbered as claims 1-14, 15-19 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receiving, at a social networking system, a request for recovering an account of a requesting user of a social networking system, wherein the requesting user is connected to a plurality of users of the social networking system; determining by the social networking system, for each user of the plurality of users, a likelihood of a real-world relationship between the requesting user and the corresponding user; selecting, by the social networking system without assistance from the requesting user, a subset of the plurality of users to send a first set of access codes, the subset of users being selected by the social networking system based on the determined likelihoods of real-world relationships of the plurality of users and the requesting user; sending the first set of access codes to the selected subset of users; receiving a second set of access codes from the requesting user; and responsive to one or more access codes in the second set matching the access codes in the first set, granting access to the account to the requesting user.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453